                                                                             USDC-SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED:/)- (f f  /f 1
 CHUI-FAN KWAN also known as CONNIE
 KW AN, on behalfof herself and others
 similarly situated,

                                 Plaintiff,
                                                                         No. 17-CV-4058 (RA)
                            V.

                                                                          OPINION & ORDER
 SAHARA DREAMS CO. II INC., doing
 business as DREAM HOTEL DOWNTOWN,
 et al.,

                                 Defendants.


RONNIE ABRAMS, United States District Judge:

         Plaintiff Chui-Fan Kwan brings this putative class action and collective action against nine

Corporate Defendants and six Individual Defendants (collectively, "Defendants") 1 for alleged

violations of the Fair Labor Standards Act ("FLSA") and the New York Labor Law ("NYLL"). 2




         1
           The Corporate Defendants are SAHARA DREAMS CO. II INC. f/k/a SAHARA DREAMS CO. INC f/k/a
SAHARA DREAMS LIMITED d/b/a Dream Hotel Downtown; SAHARA DREAMS LLC, f/k/a SAHARA
DREAMS LLC d/b/a Dream Hotel Downtown; SAHARA HAMPSHIRE HOTEL MANAGEMENT LLC d/b/a
Dream Hotel Midtown; SAHARA HAMPSHIRE HOTEL MANAGEMENT CO. II INC. f/k/a SAHARA
HAMPSHIRE HOTEL MANAGEMENT CO. INC. f/k/a SAHARA HAMPSHIRE HOSPITALITY
MANAGEMENT LIMITED d/b/a Dream Hotel Midtown; HAMPSHIRE HOTELS MANHA TTAN LLC d/b/a
Dream Hotels d/b/a Time Hotels d/b/a The Chatwal d/b/a Night Hotel d/b/a The Gallivant d/b/a Hampton Inn d/b/a
Days Inn Hotel d/b/a Hilton Garden; HAMPSHIRE HOTELS GROUP II, LLC d/b/a Dream Hotels d/b/a Time Hotels
d/b/a The Chatwal d/b/a Night Hotel d/b/a The Gallivant d/b/a Hampton Inn d/b/a Days Inn Hotel d/b/a Hilton Garden;
HAMPSHIRE HOTELS GROUP, LLC d/b/a Dream Hotels d/b/a Time Hotels d/b/a The Chatwal d/b/a Night Hotel
d/b/a The Gallivant d/b/a Hampton Inn d/b/a Days Inn Hotel d/b/a Hilton Garden; HAMPSHIRE HOTELS &
RESORTS, LLC f/k/a HAMPSHIRE HOTELS & RESORTS LIMITED LIABILIY COMPANY d/b/a Dream Hotels
d/b/a Time Hotels d/b/a The Chatwal d/b/a Night Hotel d/b/a The Gallivant d/b/a Hampton Inn d/b/a Days Inn Hotel
d/b/a Hilton Garden; and DREAM HOTEL GROUP, LLC f/k/a HAMPSHIRE HOTELS MANAGEMENT LLC d/b/a
Dream Hotels d/b/a Time Hotels d/b/a The Chatwal d/b/a Night Hotel d/b/a The Gallivant d/b/a Hampton Inn d/b/a
Days Inn Hotel d/b/a Hilton Garden. The Individual Defendants are SANT SING CHATWAL, VIKRAM
CHATW AL, JAY STEIN, RABINDER PAL SINGH, DAVID KUPERBERG, and SANDEEP WADHWA.
         2
           The Amended Complaint also alleges that Defendants fraudulently filed information returns in violation of
the Internal Revenue Code and New York General Business Law. Am. Compl. at 'l['I[ 180-86. Plaintiff, however,
"does not object to dismissal of claims for fraudulent filing of information returns." Pl' s. Opp. at 11.
Before the Court is Defendants' motion to dismiss the Amended Complaint. For the reasons that

follow, Defendants' motion is granted.

                                             BACKGROUND

       Plaintiff alleges that she was "employed by Defendants" to work at the Dream Hotel

Downtown in Manhattan, first as a room attendant and then as a floor manager. Am. Compl. at iI

8. As a room attendant, she was responsible for cleaning guest rooms. Id. at        iI 86.   As a floor

manager, she was primarily responsible for checking guest rooms that were cleaned by the floor

attendants and for inspecting the halls, stairwells, and the supply closet on her floor. Id. at ,r 88.

While employed at the Dream Hotel Downtown, Plaintiff alleges, she was denied overtime

compensation and was not paid for all of the hours she worked. Specifically, Plaintiff alleges that,

as a room attendant, she was paid as if she worked from 8:30 a.m. until 4:30 p.m. with a one-hour

lunch break, even though she regularly worked past 4:30 p.m. and took lunch breaks as short as

16 minutes. Id. at ilil 102-03. In addition, Plaintiff alleges that, as a floor manager, she regularly

worked 30 minutes past her shift and was denied overtime compensation due to Defendants'

misclassification of her as an exempt managerial employee. Id. at iI 121.

       On May 30, 2017, Plaintiff filed the initial complaint in this action and on March 14, 2018,

she filed the Amended Complaint. In the Amended Complaint, Plaintiff does not identify her

direct employer. Instead, she alleges that she was employed by all 15 Defendants-nine Corporate

Defendants and six Individual Defendants, who are officers and directors of some of the named

corporate entities. Id. at   ,r,r   8, 9-64. Plaintiff asserts that the Corporate Defendants "are all

members of a luxury hotel chain doing business as Dream Hotel Group," which is a "single and

joint employer and has had a high degree ofinterrelated and unified operation, and shares common

management, centralized control of labor relations, common ownership, common control,



                                                     2
common website, common business purposes and interrelated business goals." Id. at,, 66-67.

As to the Individual Defendants, Plaintiff alleges that each "(1) had the power to hire and fire

employees, (2) supervised and controlled employee work schedules and conditions of

employment, (3) determined employee rates and methods of employment, and (4) maintained

employee records." Id. at,, 47, 50, 53, 56, 59, 62.

        Defendants filed the instant motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), principally contending that the Amended Complaint failed to plausibly allege that

Defendants were her "employers" under the FLSA and the NYLL.

                                   STANDARD OF REVIEW

       "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Id. On a motion to

dismiss, the Court accepts as true the factual allegations in the complaint and draws all reasonable

inferences in the plaintifrs favor. See Lopez v. Acme Am. Envtl. Co., Inc., No. 12-cv-511, 2012

WL 6062501, at *2 (S.D.N.Y. Dec. 6, 2012). However, "[t]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements" are not accepted as true and "do not

suffice" to state a plausible claim. Iqbal, 556 U.S. at 678.

                                          DISCUSSION

       The FLSA imposes liability on "employer[s]" for unpaid minimum wages and overtime

compensation. 29 U.S.C. § 216(b). An "employer" is defined by the FLSA as "any person acting

directly or indirectly in the interest of an employer in relation to an employee," and to "employ"



                                                  3
within the meaning of the statute means "to suffer or permit to work." 29 U.S.C. § 203(d), (g).

"This definition is necessarily a broad one, in accordance with the remedial purpose of the FLSA."

Zheng v. Liberty Apparel Co. Inc., 355 F.3d 61, 66 (2d Cir. 2003).

       Whether an employment relationship exists for the purposes of the FLSA is determined

"on a case-by-case basis by review of the totality of the circumstances," and "should be grounded

in 'economic reality rather than technical concepts."' Barfield v. NY. C. Health & Hosps. Corp.,

537 F.3d 132, 141-42 (2d Cir. 2008) (quoting Goldbergv. Whitaker House Coop., Inc., 366 U.S.

28, 33 (1961)). "[T]he overarching concern is whether the alleged employer possessed the power

to control the workers in question, with an eye to the economic reality presented by the facts of

each case." Herman v. RSR Sec. Servs. Ltd, 172 F.3d 132, 139 (2d Cir. 1999) (internal citation

omitted).

       Consistent with these overarching principles, the Second Circuit has applied various non-

exclusive, multi-factor tests to assess whether employment relationships exist in particular

contexts. See Zheng, 355 F.3d at 66-68. Most relevant here is the four-factor "economic reality"

test used to assess which of multiple potential defendants may be held liable under the FLSA as

an employer. See id at 67 (citing Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir. 1984)).

Under this test, courts consider whether a defendant "(1) had the power to hire and fire the

employees, (2) supervised and controlled employee work schedules or conditions of employment,

(3) determined the rate and method of payment, and (4) maintained employment records." Id The

same analysis has been applied in claims brought under the NYLL. Apolinar v. R.J 49 Rest., LLC,

No. 15-cv-8655, 2016 U.S. Dist. LEXIS 65733, at *9 (S.D.N.Y. May 18, 2016); Xue Lian Lin v.

Comprehensive Health Mgmt., 2009 U.S. Dist. LEXIS 29779, at *6 (S.D.N.Y. April 9, 2009).

Because Plaintiff here has failed to plead any non-conclusory factual allegations supporting these



                                                4
factors, and has otherwise failed to plausibly allege that Defendants had the power to control her

employment, the Defendants' motion to dismiss the Amended Complaint is granted.

         I.       Corporate Defendants

         Plaintiff asserts that the nine Corporate Defendants operated collectively as her employer

as a "single integrated enterprise." Pl's. Opp. at 4. "A single employer situation exists where two

nominally separate entities are actually part of a single integrated enterprise." Arculeo v. On-Site

Sales & Marketing, LLC, 425 F.3d 193, 198 (2d Cir. 2005). In such circumstances, liability may,

where appropriate, be imposed "not only on the nominal employer but also on another entity

comprising part of the single integrated employer." Id. To assess whether "a group of distinct but

closely affiliated entities should be treated as a single employer for FLSA purposes," courts in this

district commonly consider "(1) interrelation of operations, (2) centralized control of labor

relations, (3) common management, and (4) common ownership or financial control." Juarez v.

449 Rest., Inc., 29 F. Supp. 3d 363,367 (S.D.N.Y. 2014). 3

         Nominally distinct entities have been found to plausibly constitute a "single integrated

enterprise" where, for example, the entities were part of a single restaurant chain, used the same

decor, menus, and uniforms, subjected their employees to the same policies, and used a single,

common manager to pay and supervise their employees. Id. at 367-68. Similarly, allegations

were sufficient to support proceeding against multiple corporate defendants on a "single integrated

enterprise" theory where multiple restaurants shared a website, were marketed as one entity, used


         3
            Although the Second Circuit has applied the single integrated employer doctrine in other employment
contexts, see, e.g. Cook v. Arrowsmith Shellburne, Inc., 69 F.3d 1235, 1240 (2d Cir. 1995) (in the Title VII context,
applying the single integrated employer test to determine whether a parent company may be considered an employer
of its subsidiary's employees), it has not done so in the FLSA context. Nevertheless, courts in this district frequently
apply the doctrine to assess whether affiliated entities may be considered a single integrated employer for the purposes
of FLSA liability. See, e.g., De Los Santos v. Hat Trick Pizza, Inc., 16-cv-6274, 2018 U.S. Dist. LEXIS 51393, at *8
(S.D.N.Y. Mar. 27, 2018); Apolinar v. R.J. 49 Rest., LLC, No. 15-cv-8655, 2016 U.S. Dist. LEXIS 65733, at *8
(S.D.N.Y. May 18, 2016); Perez v. Westchester Foreign Autos, Inc., 1 l-cv-6091, 2013 U.S. Dist. LEXIS 35808, at
*20 (S.D.N.Y. Feb. 28, 2013).

                                                           5
a single payroll method out of a centralized office, moved employees and food between restaurants,

and used a common supervisor. Bravo v. Established Burger One LLC, No. 12-cv-9044, 2013 WL

5549495, at *8 (S.D.N.Y. Oct. 8, 2013).

       In contrast, courts have found allegations insufficient to plead the existence of a single

integrated enterprise where, despite allegations of common ownership, the pleadings failed to put

forth non-conclusory allegations of the interrelation of operations or centralized control of labor

relations. For example, allegations that several restaurant chain locations were listed on the same

website and had identical menus were insufficient to allege the existence of a single integrated

enterprise, absent any allegations of centralized control. Apolinar v. R.J 49 Rest., LLC, No. 15-

cv-8655, 2016 U.S. Dist. LEXIS 65733, at *13 (S.D.N.Y. May 18, 2016). Similarly, allegations

were considered insufficient to impose liability on multiple corporate defendants on the theory that

they were a single integrated enterprise where, despite allegations of common ownership and

common purpose, the pleadings failed to allege that the corporate defendants had any formal or

functional control over the plaintiff-employees. Lopez, 2012 WL 6062501, at *5.

       Here, as in Lopez and Apolinar, Plaintiff has failed to plead sufficient non-conclusory

allegations that the Corporate Defendants shared centralized control over their employees. The

Amended Complaint principally relies on conclusory, boilerplate allegations of the elements of a

single integrated enterprise, asserting-without any factual support-that Defendants have "a high

degree ofinterrelated and unified operation," and share "common management, centralized control

of labor relations, common ownership, common control, common website, common business

purposes and interrelated business goals." Am. Compl. at        ,r   67.   Beyond these conclusory

assertions, Plaintiff merely alleges that the Corporate Defendants are members of the same luxury




                                                 6
hotel chain, that they share a website, and that they transfer employees between hotels. Id. at ,r,r

66, 68, 73.

         These allegations do not support the inference that the Corporate Defendants shared

centralized control of labor relations or interrelation of operations, much less that they had any

control-as a matter of economic reality--over Plaintiff. While sharing a common website may

be sufficient to infer common ownership, it does suggest that Defendants shared centralized

control over their employees. See Apolinar, 2016 U.S. Dist. LEXIS 65733, at *13. The allegation

that the Dream Hotel Group "transfers employees between hotels" is alone insufficient to draw an

inference of centralized control, particularly because Plaintiff herself worked at only one location

and the Amended Complaint nowhere alleges that the Corporate Defendants treated their

employees interchangeably or subjected them to the same policies. Cf Juarez, 29 F. Supp. 3d at

368 (allegations of a single integrated enterprise were sufficient where the plaintiff alleged, among

other things, that he personally worked at three of the locations and that employees were commonly

directed to work at multiple locations without retraining). Unlike in Juarez and Bravo, Plaintiff

here does not allege that employees of the Corporate Defendants were subjected to the same

employment policies, supervised by the same individuals, or paid by the same people using the

same payroll methods. In short, the Amended Complaint fails to provide factual support for its

conclusory allegations of centralized operations and control, and "entirely leave[s] out the

relationship that plaintiff[], as employee[], had to the ... locations besides the one location at

which plaintiff[] actually worked." 4 Apolinar, 2016 U.S. Dist. LEXIS 65733, at *13. Because




         4
           Although the Amended Complaint alleges that Plaintiff worked at the Dream Hotel Downtown located at
355 W. 16th Street, it asserts that at least two entities operated that hotel and provides no additional allegations that
permit the Court to discern which of those entities functioned as Plaintiffs employer. Because, as discussed above,
the Amended Complaint also fails to plausibly allege that these entities operated as a single integrated enterprise,
Plaintiff has failed to plausibly plead that any of the Corporate Defendants was Plaintiffs employer.

                                                           7
the Amended Complaint does not plausibly allege that the Corporate Defendants comprise a single

integrated enterprise, and further fails to allege that any one of the nine Corporate Defendants

functioned as Plaintiffs employer, the motion to dismiss is granted as to the Corporate Defendants.

        II.     Individual Defendants

        Plaintiff also fails to plausibly allege that any of the six Individual Defendants is her

employer. "Courts in this circuit have held that mere boilerplate allegations that an individual

meets the various prongs of the economic reality test are insufficient to survive a motion to

dismiss." Bravo, 2013 WL 5549495, at *7 (internal quotation marks omitted) (collecting cases).

Here, Plaintiff merely alleges that the Individual Defendants were officers and directors of some

of the named corporate entities and that each "(l) had the power to hire and fire employees, (2)

supervised and controlled employee work schedules and conditions of employment, (3)

determined employee rates and methods of employment, and (4) maintained employee records."

Id. at ,-r,-r 47, 50, 53, 56, 59, 62. Such conclusory recitations of the prongs of the economic reality

test, absent any specific factual allegations of control, are insufficient to plausibly allege that the

Individual Defendants were Plaintiffs employers. See, e.g., Serrano v. 1 Hardware Distrib., Inc.,

No. 14-cv-2488, 2015 WL 4528170, at *3 (S.D.N.Y. July 27, 2015) (rejecting the same boilerplate

allegations against the principal and CEO of a corporate defendant). The motion to dismiss is

accordingly granted as to the Individual Defendants as well.



                                          CONCLUSION

       For the foregoing reasons, Defendants' motion to dismiss is granted. The Amended

Complaint is dismissed without prejudice and with leave to amend. See Fed. R. Civ. P. 15(a) ("The

court should freely give leave [to amend] when justice so requires"). Defendants' letter motion



                                                  8
for oral argument is denied. The Clerk of Court is respectfully direct to terminate the motions

pending at docket entries 42, 45, 47, 48, 51, 52, and 55.

SO ORDERED.

Dated:     December 19, 2018
           New York, New York

                                                  Ro ie Abrams
                                                  United States District Judge




                                                 9
